J-S20041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.Q.M., III, A MINOR                    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


APPEAL OF: A.M.
                                                   No. 1920 WDA 2014

                   Appeal from the Order of October 28, 2014
               In the Court of Common Pleas of Allegheny County
                        Family Court at No.: TPR090-14


IN RE: D.M.M., A MINOR                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


APPEAL OF: A.M.
                                                   No. 1921 WDA 2014

                   Appeal from the Order of October 28, 2014
               In the Court of Common Pleas of Allegheny County
                        Family Court at No.: TPR091-14


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                           FILED MARCH 31, 2015

       A.M. (“Father”) appeals the October 28, 2014 order that terminated

his parental rights to his son, A.Q.M., born in January 2010, and his

daughter, D.M.M., born in March 2008 (collectively, “the Children”). 1 After

review, we affirm.




____________________________________________


1
      On October 28, 2014, the trial court also terminated the parental
rights of R.M.T. (“Mother”). Mother has not appealed.
J-S20041-15



      The trial court summarized the procedural and factual history as

follows:

      [The Children] were adjudicated dependent on August 24, 2012
      and placed in the care of [the Allegheny County Office of
      Children, Youth, and Families (“CYF”)] on February 1, 2013.
      [The Children] have been out of both parents’ care since
      February 1, 2013. CYF filed [petitions to terminate parental
      rights (“TPR”)] on May 28, 2014, [and] sought termination . . .
      pursuant to . . . 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).

      [Father] is single and has never been married. CYF records
      indicate that [Father] is listed on the birth certificates of both
      children as the father. [Father] signed an acknowledgement of
      paternity for both children.

      The conditions which led to the removal and placement of [the
      Children] were a long history of concerns with the parents’
      substance abuse, concerns with domestic violence in the home,
      mental health concerns for both parents, the need for stable
      housing and allegations of [Father’s] maltreatment and
      inappropriate physical discipline of [the Children] and their
      siblings.

      Specifically, [Father] failed to comply with the [family service
      plan (“FSP”)] goals established by CYF. Throughout the case,
      [Father] failed to complete Pyramid or any other [drug and
      alcohol] or dual diagnosis treatment programs. [Father] has
      repeatedly tested positive for substance [use] and failed to
      appear for urine screens when requested by CYF. [Father] has
      failed to obtain mental health treatment on a regular basis.
      [Father] has not completed a parenting program or domestic
      violence program and had been arrested twice in 2013 for
      domestic violence incidents.      In addition, [Father] failed to
      attend court-ordered psychological interactional evaluations with
      [the Children].

      Following the TPR hearing on October 15, 2014, and after review
      of exhibits, this court granted CYF’s TPR petition on October 28,
      2014.




                                    -2-
J-S20041-15



Trial Court Opinion (“T.C.O.”), 12/19/2014, at 1-2 (minor modifications to

punctuation).

      On November 26, 2014, Father filed his notice of appeal and concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On December 19, 2014, the trial court filed its Rule

1925(a) opinion.

      Father presents one issue on appeal:

      1. Did the trial court abuse its discretion and/or err as a matter
         of law in concluding that termination of [Father’s] parental
         rights would serve the needs and welfare of the Children
         pursuant to 23 Pa.C.S. § 2511(b)?

Father’s Brief at 7.

      We review the termination of parental rights in accordance with the

following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; In re: R.I.S., 36 A.3d 567, 572
      (Pa. 2011) (plurality opinion). As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Id. Instead, a
      decision may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,     partiality,
      prejudice, bias, or ill-will. Id.

                                   *    *    *



                                       -3-
J-S20041-15


      [E]ven where the facts could support an opposite result, as is
      often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial
      court and impose its own credibility determinations and
      judgment; instead we must defer to the trial judge[] so long as
      the factual findings are supported by the record and the court’s
      legal conclusions are not the result of an error of law or an abuse
      of discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations

modified; some citations omitted).    It is well-settled that a party seeking

termination of a parent’s rights bears the burden of proving the grounds by

clear and convincing evidence, a standard that requires evidence that is “so

clear, direct, weighty, and convincing as to enable the trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” In re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citation omitted).

      This Court has explained the proper analysis for a termination petition,

as follows:

      [U]nder Section 2511, the court must engage in a bifurcated
      process prior to terminating parental rights. Initially, the focus
      is on the conduct of the parent. The party seeking termination
      must prove by clear and convincing evidence that the parent’s
      conduct satisfies the statutory grounds for termination
      delineated in Section 2511(a). Only after determining that the
      parent’s conduct warrants termination of his or her parental
      rights must the court engage in the second part of the analysis:
      [the] determination of the needs and welfare of the child under
      the standard of best interests of the child. Although a needs and
      welfare analysis is mandated by the statute, it is distinct from
      and not relevant to a determination of whether the parent’s
      conduct justifies termination of parental rights under the statute.
      One major aspect of the needs and welfare analysis concerns the
      nature and status of the emotional bond between parent and
      child.

                                     -4-
J-S20041-15



In re Adoption of C.L.G., 956 A.2d 999, 1004 (Pa. Super. 2008) (en banc)

(citations omitted).

      Father concedes that CYF established the grounds for termination

pursuant to 23 Pa.C.S.A. § 2511(a)(2).      Father’s Brief at 12.   Father only

challenges the trial court conclusions regarding the second part of the

inquiry, which is controlled by the following provision:

      § 2511. Grounds for involuntary termination

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical, and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

      In reviewing the trial court’s decision regarding the needs and welfare

of the child, we consider that “[i]ntangibles such as love, comfort, security,

and stability are involved in the inquiry into the needs and welfare of the

child.”   In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation

omitted). The trial court must consider the nature and status of the parent-

child bond, particularly the effect upon the child of permanently severing

that bond. Id. “[A] parent’s basic constitutional right to the custody and

rearing of his or her child is converted, upon the failure to fulfill his or her



                                     -5-
J-S20041-15



parental duties, to the child’s right to have proper parenting and fulfillment

of [the child’s] potential in a permanent, healthy, safe environment.” In re

B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal citations omitted).

      Father argues that CYF presented insufficient evidence to prove that

termination of Father’s parental rights served the Children’s needs and

welfare.   Father claims that the trial court erred in relying upon the

testimony of Neil Rosenblum, Ph.D., a licensed psychologist who performed

evaluations in this case, because Dr. Rosenblum had not evaluated Father.

Father also asserts that the trial court focused upon Father’s lack of progress

on his FSP goals instead of focusing upon the Children’s needs and welfare.

Father’s Brief at 15-16.

      The Commonwealth presented evidence that termination best served

the Children’s needs and welfare.     Claire Chiaverini, the CYF caseworker,

testified that Father participated in only two visits with the Children between

October 2013 and October 2014, despite having the opportunity for weekly

visits. Notes of Testimony (“N.T.”), 10/15/2014, at 57. Father’s last visit

was March 9, 2014. Id. Ms. Chiaverini observed that the Children initially

had been responsive to Father, but, over time, they became less attached to

Father. Id. at 60. Ms. Chiaverini opined that the Children were bonded with

their foster mother and looked to her for attention and affection. Id. at 63.

      Dr. Rosenblum testified that he was unable to observe Father interact

with the Children because Father did not attend his scheduled interview and

never called to cancel or reschedule. Id. at 114. Dr. Rosenblum noted that

                                     -6-
J-S20041-15



D.M.M. witnessed substance abuse by Father and was physically disciplined

by Father. Conversely, D.M.M. felt safe in her foster placement. Id. at 118.

Dr. Rosenblum opined that the foster mother provided an environment that

met the Children’s developmental and emotional needs. Id. at 119-20. Dr.

Rosenblum recognized that D.M.M. has a residual attachment to Father, but

observed that she looks to her foster mother to meet her needs. Id. at 120.

Additionally, the remaining bond with Father is not positive.   According to

Dr. Rosenblum, D.M.M. characterized Father as “mean and somewhat

abusive.” Id. at 121. Dr. Rosenblum further opined that the Children have

adjusted well to their foster placement and would not be adversely affected

by the termination of their parents’ rights. Id. at 122.

      The testimony sufficed for the trial court to find that the Children’s

needs and welfare are best served by terminating Father’s parental rights.

The Children’s foster mother is providing for their emotional, physical, and

developmental needs.     The Children look to their foster mother for love,

comfort, and security. Father has had limited contact with the Children and

chose not to participate in an interactional evaluation.     There was no

evidence that termination of his relationship with the Children would affect

them negatively.    Thus, the trial court did not abuse its discretion in

terminating Father’s parental rights.

      Order affirmed.




                                        -7-
J-S20041-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2015




                          -8-